                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMAR STAMPS,                                     :
    Petitioner,                                   :
                                                  :                   CIVIL ACTION
       v.                                         :                   NO. 18-3707
                                                  :
THOMAS MCGINLEY, et al.,                          :
    Respondents.                                  :

                                              ORDER

       AND NOW, this 24th day of January, 2020, upon careful and independent consideration of

the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, and after review of the

Report and Recommendation (ECF No. 16) of United States Magistrate Judge Lynne A. Sitarski,

it is hereby ORDERED as follows:

        1. The Report and Recommendation (ECF No. 16) is APPROVED and ADOPTED.

        2. The petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 (ECF No. 1) is
           DENIED without an evidentiary hearing.

        3. The Application for Stay and Abeyance (ECF No. 15) is DENIED; and,

        4. There is no basis for the issuance of a certificate of appealability.

       The Clerk of Court is directed to CLOSE this case for statistical and all purposes.




                                                              BY THE COURT:




                                                              /s/ C. Darnell Jones II
                                                              C. DARNELL JONES, II           J.
